t c memo united_states tax_court anthony d oglesby petitioner v commissioner of internal revenue respondent docket no filed date anthony d oglesby pro_se michael t shelton for respondent memorandum findings_of_fact and opinion morrison judge in a notice dated date respondent the irs determined a deficiency of dollar_figure in the federal_income_tax of petitioner anthony d oglesby for tax_year the irs also determined that oglesby was liable for a dollar_figure addition_to_tax and a dollar_figure penalty at issue is whether oglesby is entitled to certain deductions whether he had unreported income and whether he is liable for an addition_to_tax under sec_6651 and a penalty under sec_6662 findings_of_fact the parties stipulated some facts those facts are so found in oglesby was an operating engineer which is a type of heavy-equipment operator he was a member of the international union of operating engineers which served as a sort of employment agency companies that needed operating engineers would contact the union which would dispatch members such as oglesby to the companies when union members completed their jobs the process repeated in oglesby operated equipment for three different companies and paid union dues of dollar_figure the union required its members to provide their own transportation oglesby owned an isuzu rodeo which he used for that purpose the rodeo was the only vehicle he owned and it also served as a personal vehicle besides being an operating engineer oglesby was a landlord he owned a two-unit rental property in chicago which he sold in date as a condition of closing the sale the buyer required him to make certain repairs oglesby paid a contractor 1all section references are to the internal_revenue_code as amended effective during the year at issue rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated to make those repairs which consisted of replacing tile tubs sinks faucets showers toilets baseboards cabinets countertops and kitchen flooring two other_amounts in are relevant here first oglesby received dollar_figure of unemployment_compensation for parts of second he settled a debt to general motors acceptance corporation for dollar_figure less than he owed on date oglesby filed his tax_return on form_1040 u s individual_income_tax_return he claimed a dollar_figure deduction for repairs to the rental property and claimed dollar_figure in various deductions on schedule a itemized_deductions he reported no income from cancellation of debt reported no income from unemployment_compensation and reported a dollar_figure loss from selling the rental property he reported a total_tax of dollar_figure the irs mailed oglesby a notice_of_deficiency dated date the irs determined that he was not entitled to a deduction for the repair expenses and that he was not entitled to dollar_figure of the schedule a deductions the irs determined that he must include the unemployment_compensation and the gain from the partial cancellation of his debt to general motors acceptance corporation in gross_income finally the irs determined that he was liable for an addition_to_tax of dollar_figure under sec_6651 and a penalty of dollar_figure under sec_6662 oglesby disputes those determinations opinion i evidentiary issues a exhibits 5-p and 6-p are admissible under the business records exception the irs objects to exhibits 5-p and 6-p which purport to be invoices issued by al williams maintenance home improvement al williams maintenance for the repairs to the rental property the exhibits purport to show that al williams maintenance billed oglesby for the services and that oglesby paid the bills the irs raises two objections first the irs objects that oglesby did not authenticate the documents a document is authentic if it is what its proponent claims it to be the document’s proponent must produce evidence sufficient to support a finding that the document is authentic fed r evid a for example a witness with knowledge can testify that the document is what its proponent claims it to be fed r evid b oglesby a witness with knowledge gave credible testimony that exhibits 5-p and 6-p are the receipts he received from al williams maintenance he further testified that the receipts correctly reflected the services he received and the amounts and dates of payment oglesby has more than satisfied the test for admitting the documents see united_states v 2oglesby also testified regarding some inconsistencies on the receipts regarding payment see infra part ii a discussing inconsistencies safavian 435_fsupp2d_36 d d c the court need not find that the evidence is necessarily what the proponent claims but only that there is sufficient evidence that a jury ultimately might do so the authentication objection will be overruled second the irs objects that the documents are hearsay its objection is that the documents are not business records because oglesby has not shown by the testimony of an employee of al williams maintenance that the documents are business records of that company generally hearsay is a statement that was not made by the declarant while testifying at trial and that is offered into evidence to prove the truth of the matter asserted fed r evid c the term statement includes written assertions fed r evid a hearsay is not admissible unless an exception to the hearsay rule permits the statement to be admitted see fed r evid the receipts marked as exhibits 5-p and 6-p are hearsay oglesby offered them into evidence to prove the truth of the matters asserted--that al williams maintenance performed the services and that oglesby paid for those services they are thus inadmissible unless one of the exceptions to the hearsay rule applies fed r evid one exception to the hearsay rule is the so-called business records exception a document is a business record if it is a record in any form of acts events conditions opinions or diagnoses made at or near the time by or from information transmitted by a person with knowledge fed r evid to be admissible the business record must be kept in the course of a regularly conducted business activity and it must be the regular practice of that business activity to make the record id it is true that oglesby did not show that the receipts were the business records of al williams maintenance that is he did not show that al williams maintenance made the receipts near the time of the events they described that the receipts were kept in the course of business by al williams maintenance and that the receipts were the type of documents regularly made by al williams maintenance this however is irrelevant oglesby showed by his own testimony that the receipts satisfied these requirements as his own business records the receipts were incorporated into the records of his rental business and relied upon in the operation of that business see 955_f2d_786 2d cir holding that a toll receipt incorporated into a company’s records qualified as a business record even though the receipt’s custodian had no knowledge of its preparation because the receipt had been embedded in the company’s business records it was therefore unnecessary for oglesby to call a witness from al williams maintenance to build the foundation for the receipts see 510_f3d_319 d c cir 462_f3d_762 7th cir 205_f3d_23 2d cir thus the irs’s objection that oglesby failed to have a witness from al williams maintenance testify about the receipts will be overruled b we will not consider documents attached to oglesby’s brief because they are not in evidence oglesby attached a large number of documents to his brief that he did not offer into evidence documents attached to a party’s brief are not evidence rule c and we will not consider them see godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir ii deficiency in tax the following issues are in dispute i whether oglesby is entitled to a dollar_figure deduction for repair expenses we find that he is not and that the dollar_figure should instead be added to his basis in the rental property ii whether oglesby is entitled to dollar_figure of disputed schedule a deductions we find that he is entitled to a deduction of dollar_figure and that the irs properly 3at trial the court instructed oglesby that we could not consider documents not in the record unless we granted a motion to reopen the record oglesby made no such motion and gave no reasons for granting such a motion disallowed the remaining dollar_figure iii whether oglesby must include dollar_figure from the cancellation of debt in gross_income we find that he must and iv whether oglesby must include dollar_figure of unemployment_compensation in gross_income we find that he must a deductions generally a taxpayer must prove that the determinations in the notice_of_deficiency are wrong rule a 290_us_111 schedule e expenses--the irs properly disallowed oglesby’s claimed repair expense deductions the irs determined that oglesby was not entitled to a deduction of dollar_figure for repair expenses as we explain below we uphold the irs’s determination that he is not entitled to a deduction under sec_162 for the dollar_figure but hold that the dollar_figure is properly included in his basis in the rental property thus oglesby’s loss from the sale of the rental property--which he reported as dollar_figure--should be increased to dollar_figure a taxpayer must maintain records sufficient to enable the irs to determine the taxpayer’s correct_tax liability sec_6001 sec_1_6001-1 income_tax regs to substantiate the deductions oglesby offered his own testimony and exhibits 3-p 4-p 5-p and 6-p exhibits 5-p and 6-p which are invoices that show the billing and payment for the repairs have unexplained inconsistencies for example exhibit 5-p is dated before exhibit 6-p yet the invoice number on exhibit 5-p 05-ogl918 is higher than the invoice number on exhibit 6-p 05-ogl205 the documents have two inconsistencies regarding payment first both invoices show the payment method as check but oglesby testified that he paid cash second exhibit 6-p has a small inconsistency in what it shows as the amount oglesby paid exhibit 6-p is an invoice dated date it shows the billing and payment history for some of the repairs to the rental property it lists the following events and amounts c c c c b illing for services rendered for dollar_figure l ess down payment on 07-jan -05 of dollar_figure p ayment received on 10-feb -05 of dollar_figure and p ayment received on 17-feb -05 of dollar_figure below these items it lists a total of dollar_figure a total of zero is consistent with the parts of the invoices just described which show that oglesby was billed for dollar_figure and that he made payments totaling dollar_figure ie dollar_figure dollar_figure dollar_figure dollar_figure but in a box marked amount_paid the invoice states that the amount_paid is only dollar_figure as of date which is the date of the invoice the dollar_figure it lists as the amount_paid is the sum of the february and payments without including the january downpayment oglesby did not explain the inconsistencies other than to say that they were errors but he testified that he indeed paid all four amounts ie a total of dollar_figure and that he paid those amounts in cash we find oglesby’s testimony to be credible although the documents have inconsistencies as to the method and amounts of payment the inconsistencies are small both could be simple entry errors oglesby’s credible testimony combined with the documents is sufficient to show that he did indeed pay dollar_figure for the repairs described by exhibit 6-p and dollar_figure for the repairs described by exhibit 5-p but as we explain below he is not entitled to a deduction under sec_162 because the expenditures are capital expenditures sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business incidental repairs to property can be deductible under sec_162 if the repairs i keep the property in an ordinarily efficient operating condition and ii do not appreciably prolong its life or materially add to its value sec_1_162-4 income_tax regs expenditures_for repairs that appreciably prolong the property’s life or materially add to its value are capital expenditures and are not immediately deductible see sec_263 sec_1_263_a_-1 income_tax 4on his return oglesby did not claim a deduction for the full amount that he paid--he claimed a deduction of only dollar_figure in court oglesby did not assert that he is entitled to a deduction for more we address only the tax consequences of the dollar_figure for which he claimed a deduction regs generally a taxpayer must add a capital_expenditure to basis sec_1_263_a_-1 income_tax regs and a taxpayer’s cost_recovery of capital expenditures if allowable will generally come over time through deductions for amortization or depreciation see eg sec_167 sec_168 and sec_169 otherwise a taxpayer recovers the cost of capital expenditures through increased basis when disposing of the property see sec_1001 defining gain on the sale of property as the excess of the amount_realized over the adjusted_basis sec_1011 giving general_rule that the adjusted_basis is basis under sec_1012 as adjusted by sec_1016 sec_1012 defining basis as the cost of property sec_1016 increasing basis by expenditures properly chargeable to capital the invoices that oglesby provided describe the repairs as the replacement of tile tubs sinks faucets showers toilets baseboards cabinets countertops and kitchen flooring the regulations under sec_162 state that repairs in the nature of replacements to the extent that they arrest deterioration and appreciably prolong the life of the property shall be capitalized and depreciated in accordance with sec_167 sec_1_162-4 income_tax regs we believe that the repairs at issue which involved the replacement--not repair--of a large number of items not only appreciably prolonged the life of the property but materially added to its value see eg jacobson v commissioner tcmemo_1983_719 allowing deduction for the cost of various repairs to rental property but requiring capitalization of the cost of installing new cabinet doors and countertops in the kitchen of one unit oglesby--who has the burden of proof--has not given evidence that the expenditures were for incidental repairs rather than substantial renovations see eg bennett v commissioner tcmemo_2010_114 and we therefore find that the costs were capital expenditures not immediately deductible expenses we uphold the irs’s determination that oglesby is not entitled to a deduction under sec_162 but find that the dollar_figure is properly included in his basis in the rental property see sec_1016 because oglesby sold the rental property for a tax loss during we hold that his loss should be increased by dollar_figure the amount for which he claimed a deduction schedule a itemized_deductions the irs determined that oglesby was not entitled to various itemized_deductions totaling dollar_figure as we explain below oglesby is entitled to a deduction of dollar_figure for union dues paid and we uphold the irs’s determination disallowing the remaining dollar_figure of schedule a deductions a oglesby is entitled to a deduction of dollar_figure for union dues the parties stipulated that oglesby substantiated a deduction of dollar_figure for union dues dues and other_payments to labor unions are deductible if they otherwise satisfy the regulations under sec_162 sec_1_162-15 income_tax regs we therefore find that oglesby was entitled to a deduction of dollar_figure b the irs properly disallowed the other schedule a deductions the irs disallowed oglesby’s deductions for vehicle mileage no deduction is allowed under sec_162 for travel_expenses unless the taxpayer satisfies the substantiation requirements of sec_274 sec_274 sec_1_274-5t temporary income_tax regs fed reg date to do so the taxpayer must substantiate the amount of the expense and the time place and business_purpose of the travel sec_274 the substantiation must take the form of either i adequate_records or ii other_sufficient_evidence corroborating the taxpayer’s own statement id oglesby used his isuzu rodeo for travel to and from job locations but he did not keep a contemporaneous mileage log and he did not offer any other evidence to establish the number of miles traveled or the date place and business purposes of sec_274 does not apply to qualified nonpersonal use vehicles a qualified_nonpersonal_use_vehicle is a vehicle which by reason of its nature is not likely to be used more than a de_minimis amount for personal purposes sec_274 see also sec_1_274-5t temporary income_tax regs fed reg date listing examples oglesby’s vehicle--an suv--is not a qualified_nonpersonal_use_vehicle the travel because he offered no evidence to satisfy sec_274 we uphold the irs’s determination that he is not entitled to the mileage deduction oglesby offered no testimony or evidence about any other deductions we find that oglesby is entitled to a deduction of dollar_figure for union dues paid and we uphold the irs’s determination disallowing the remaining dollar_figure of schedule a deductions b unreported income--the irs properly determined that oglesby failed to report dollar_figure of income oglesby failed to report dollar_figure of cancellation of debt income gross_income includes all income from whatever source derived sec_61 gross_income generally includes discharge of debt sec_61 a discharge of debt for these purposes includes situations where a taxpayer satisfies an obligation for less than its face value see 110_tc_279 see also sec_1_61-12 income_tax regs oglesby testified that in he settled a debt to general motors acceptance corporation by paying dollar_figure less than sec_108 excludes certain discharges of debt from gross_income for example sec_108 excludes discharges in a title_11_case and sec_108 excludes discharges occurring when the taxpayer is insolvent oglesby has not alleged--and the record does not show--that sec_108 excludes his discharge of debt from gross_income he owed he did not report the dollar_figure on his return we therefore uphold the irs’s determination that oglesby failed to report dollar_figure of gross_income from the cancellation of debt oglesby failed to report dollar_figure of income from unemployment_compensation in oglesby received dollar_figure in unemployment_compensation which he did not report on his tax_return gross_income includes unemployment_compensation sec_85 sec_85 defines unemployment_compensation as any amount received under a law of the united_states or of a state which is in the nature of unemployment_compensation the parties do not dispute that the dollar_figure oglesby received is unemployment_compensation within the meaning of sec_85 we therefore uphold the irs’s determination that oglesby failed to report dollar_figure of income from unemployment_compensation iii additions to tax and penalties the irs has the burden of producing evidence that taxpayers are liable for additions to tax and penalties sec_7491 the irs satisfies its burden by producing sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 once the irs satisfies its burden of production taxpayers have the burden of persuading the fact finder that they are not liable for additions or penalties id pincite the irs determined that oglesby was liable for additions to tax of dollar_figure under sec_6651 and a penalty of dollar_figure under sec_6662 a addition_to_tax under sec_6651 when a taxpayer is late in filing a return sec_6651 imposes an addition_to_tax unless the taxpayer had a reasonable_cause for failing to file on time for each month the taxpayer is late the addition i sec_5 percent of the tax due up to percent sec_6651 if a return is more than days late the minimum addition under sec_6651 is the lesser_of dollar_figure or the tax due sec_6651 the irs has met its burden of production for imposing the addition_to_tax under sec_6651 oglesby filed his federal_income_tax return on date more than a year late oglesby did not prove that he is exempt from the addition_to_tax the sec_6651 addition_to_tax does not apply if the taxpayer shows that the failure to timely file was due to reasonable_cause and not due to willful neglect sec_6651 sec_301_6651-1 proced admin regs but 7for sec_6651 the tax due is the amount of tax required to be shown on the return reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed on the return sec_6651 see also sec_301_6651-1 proced admin regs oglesby did not adduce evidence that the reasonable_cause exception applies he testified that nothing stopped him from filing his tax_return on time and he offered no other cause for the delay we therefore uphold the irs’s determination that oglesby was liable for an addition_to_tax under sec_6651 because the exact amount required to be shown on the return will depend on the results of the rule computation the addition_to_tax under sec_6651 will depend on the results of that computation b penalty under sec_6662 sec_6662 imposes a penalty equal to percent of the part of an underpayment attributable to either i negligence or disregard of rules or regulations or ii a substantial_understatement_of_income_tax sec_6662 and b and the irs determined that oglesby was liable for the sec_6662 penalty for negligence or alternatively substantial_understatement_of_income_tax negligence the irs has produced sufficient evidence that it is appropriate to impose the sec_6662 penalty on parts of the underpayment because those parts are attributable to negligence negligence for sec_6662 purposes is the lack of due care or the failure to do what a reasonably prudent person would do under like circumstances 98_tc_695 85_tc_934 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_1_6662-3 income_tax regs see also sec_6662 a underpayment attributable to repair expense deductions the irs has demonstrated that oglesby improperly claimed a deduction of dollar_figure for the cost of the repairs to the rental property but it has presented no evidence that oglesby’s reporting was attributable to negligence as opposed to a reasonable and honest misunderstanding that the costs of the repairs should be deducted rather than capitalized thus the portion of the underpayment that resulted from oglesby’s improperly claiming a deduction of dollar_figure for repair costs is not attributable to negligence b underpayment attributable to various schedule a deductions the irs properly disallowed dollar_figure of oglesby’s schedule a deductions see supra part ii a negligence includes failing to keep adequate books_and_records or failing to properly substantiate items sec_1_6662-3 income_tax regs the irs has shown that oglesby did not keep adequate books_and_records and did not properly substantiate the dollar_figure of deductions that we have disallowed in fact oglesby failed to produce records to substantiate any of the schedule a deductions disallowed by this court thus the irs has provided sufficient evidence that it is appropriate to impose the negligence_penalty on the part of the underpayment attributable to the dollar_figure of schedule a deductions properly disallowed by the irs c underpayment attributable to failing to report income the irs properly determined that oglesby failed to report income from cancellation of debt and unemployment_compensation in testifying oglesby offered no explanation for his failure to report the income the irs has provided sufficient evidence that it is appropriate to impose the negligence_penalty on the part of the underpayment attributable to the unreported income substantial_understatement sec_6662 defines substantial_understatement generally an understatement is the excess of tax required to be shown on the return over the tax_shown_on_the_return sec_6662 sec_1_6662-4 income_tax regs an understatement is substantial if it exceeds dollar_figure and it exceeds percent of the tax required to be shown on the return sec_6662 sec_1_6662-4 income_tax regs the exact amount of oglesby’s understatement will depend on the results of the rule computation to the extent his understatement was substantial the irs has provided sufficient evidence that it is appropriate to impose the substantial_understatement_penalty see eg jarman v commissioner tcmemo_2010_285 prince v commissioner tcmemo_2003_247 exceptions there are several exceptions to the sec_6662 penalty a position with a reasonable basis is not due to negligence sec_1_6662-3 income_tax regs also no penalty is imposed on a part of the underpayment if the taxpayer i had a reasonable_cause for and ii acted in good_faith regarding that part of the underpayment see sec_6664 sec_1_6664-4 income_tax regs regarding the substantial_understatement component of the penalty if i there is substantial_authority for the taxpayer’s treatment of an item on the return or ii there is a reasonable basis for the tax treatment of an item and the relevant facts affecting that item’s tax treatment are adequately disclosed in the return or in a statement attached to the return the tax attributable to the item is not included in the understatement sec_6662 the taxpayer bears the burdens of both production and proof as to whether an exception to the penalty applies see higbee v commissioner t c pincite stating that the irs need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions oglesby did not show by a preponderance_of_the_evidence that the parts of the underpayment resulting from his failure to report income and his failure to substantiate deductions were not attributable to negligence and oglesby has not shown that any penalty exception applies to any part of the underpayment he offered no reason for failing to report income he did not explain his failure to substantiate deductions and he offered no reason for deducting rather than capitalizing the repair expenditures we therefore uphold the irs’s determination that the following parts of oglesby’s underpayment are attributable to negligence i the part attributable to the dollar_figure of disallowed schedule a itemized_deductions ii the part attributable to the dollar_figure of unreported income from unemployment_compensation and iii the part attributable to the dollar_figure of unreported income from the cancellation of debt and to the extent the results of the rule computation show that his understatement was substantial we will uphold the irs’s determination that oglesby’s underpayment is attributable to a substantial_understatement_of_income_tax iv summary we find i that oglesby is entitled to a deduction of dollar_figure for payment of union dues ii that oglesby is not entitled to a deduction under sec_162 for the dollar_figure for which he claimed a repair expense deduction iii that the dollar_figure is properly included in oglesby’s basis in the rental property iv that the irs properly disallowed dollar_figure of schedule a itemized_deductions and v that the irs properly determined that oglesby had income of dollar_figure from unemployment_compensation and dollar_figure from cancellation of debt as to penalties and additions to tax we uphold the irs’s determination that oglesby is liable for an addition_to_tax under sec_6651 and we uphold the irs’s determination that oglesby is liable for the sec_6662 penalty on the following parts of the underpayment which are attributable to negligence i the part attributable to the dollar_figure of disallowed schedule a itemized_deductions ii the part attributable to the dollar_figure of unreported income from unemployment_compensation and iii the part attributable to the dollar_figure of unreported income from the cancellation of debt alternatively to the extent the understatement was substantial we uphold the irs’s determination that oglesby is liable for the sec_6662 penalty on the entire underpayment to reflect the foregoing decision will be entered under rule
